DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0242016 to Choi; in view of US CN108648681 to Chen.

As per claim 1, Choi teaches a driving method of a display panel, wherein the display panel comprises a plurality of multiplexing circuits (Fig. 6, T1/T2/T3), a plurality of sub-pixels (Fig. 6, RGB), and a plurality of data lines (Fig. 6, D1-D3) and a plurality of scan lines electrically connected to the plurality of sub-pixels (Fig. 6, Sn); and wherein each of the plurality of multiplexing circuits comprises N output ends (Fig. 6, each mux circuit comprises 3 output ends), and each of the N output ends of each multiplexing circuit is electrically connected to one data line; 
wherein the driving method of the display panel comprises: within one frame, 
charging, by each multiplexing circuit, in a charging period of sub-pixels electrically connected to an ith scan line, N data lines electrically connected to the multiplexing circuit in a charging sequence of a first preset sequence (Fig. 4, data period during 1H).
Choi does not teach charging, by each multiplexing circuit, in a charging period of sub-pixels electrically connected to a jth scan line, N data lines electrically connected to the multiplexing circuit in a charging sequence of a second preset sequence; wherein the second preset sequence is different from the first preset sequence, and charging rankings of each data line electrically connected to each multiplexing circuit in at least two charging sequences are different, N is an integer and N >= 2, i and j are positive integers and j != I.
Chen et al. teach charging, by each multiplexing circuit, in a charging period of sub-pixels electrically connected to a jth scan line, N data lines electrically connected to the multiplexing circuit in a charging sequence of a second preset sequence (Figs. 4 and 7, sub-periods T11 and T16 have different charging sequences); 
wherein the second preset sequence is different from the first preset sequence, and charging rankings of each data line electrically connected to each multiplexing circuit in at least two charging sequences are different, N is an integer and N >= 2, i and j are positive integers and j != I  (Figs. 4 and 7, data lines are charged in different orders during different frame sub-periods).
It would have been obvious to one of ordinary skill in the art, to modify the device of Choi, by charging, by each multiplexing circuit, in a charging period of sub-pixels electrically connected to a jth ; wherein the second preset sequence is different from the first preset sequence, and charging rankings of each data line electrically connected to each multiplexing circuit in at least two charging sequences are different, N is an integer and N >= 2, i and j are positive integers and j != I, for the purpose of improving display uniformity. 

As per claim 2, Choi and Chen et al. teach the driving method of claim 1, wherein i is an odd number and j is an even number (Chen, Figs. 4 and 7, odd and even scan lines have different multiplexing sequences).

As per claim 3, Choi and Chen et al. teach the driving method of claim 1, wherein a charging sequence of the N data lines charged by each multiplexing circuit which is electrically connected to the N data lines changes once every k scan lines, and k is an integer larger than 1 (Chen, Fig. 7, every 2 scan lines, the sequence changes at least once).

As per claim 4, Choi and Chen teach the driving method of claim 3, wherein k < 8 (Chen, Fig. 7, k=2).

As per claim 5, Choi and Chen teach the driving method of claim 1, wherein a charging sequence of the N data lines charged by each multiplexing circuit which is electrically connected to the N data lines repeats once every (AN|N+1) scan lines (Chen, Fig. 7, the sequence repeats every 6 lines, i.e., 3|3).

As per claim 6, Choi and Chen i et al. teach the driving method of claim 1, wherein N< 6 (Choi, Fig. 6, N=3).

As per claim 7, Choi and Chen et al. teach the driving method of claim 1, after charging the N data lines electrically connected to each multiplexing circuit by the multiplexing circuit, further comprising: sending, by a scan driving circuit, a scan signal to each of the plurality of scan lines and controlling sub-pixels electrically connected to each of the plurality of scan lines to be charged (Choi, Fig. 4, paragraphs 57-59, scan line n is enabled after a prior data period).

As per claim 8, Choi and Chen et al. teach the driving method of claim 1, further comprising: in a charging period of sub-pixels electrically connected to each of the plurality of scan lines, when each multiplexing circuit charges a data line corresponding to a last charging ranking in a charging sequence, a scan driving circuit sending a scan signal to each of the plurality of scan lines and controlling the sub-pixels electrically connected to each of the plurality of scan lines to be charged (Choi, Fig. 7, paragraphs 57-59, scan line Sn is enabled when signal CS3 charges a last ranking line).

As per claim 10, Choi and Chen et al. teach a display panel, comprising: a plurality of multiplexing circuits; a plurality of sub-pixels; and a plurality of data lines and a plurality of scan lines electrically connected to the plurality of sub-pixels (Choi, Fig. 6); wherein each of the plurality of multiplexing circuits comprises N output ends, each of the N output ends of each multiplexing circuit is electrically connected to one data line; and a driving method of the display panel uses the method of claim 1 (Chen, Fig. 7).

As per claim 11, Choi and Chen et al. teach the display panel of claim 10, wherein i is an odd number and j is an even number (Chen, Fig. 7, the ith line is the 1st scan line and the jth line is the 6th scan line).

As per claim 12, Choi and Chen et al. teach the display panel of claim 10, wherein a charging sequence of the N data lines charged by each multiplexing circuit which is electrically connected to the N data lines changes once every k scan lines, and k is an integer larger than 1 (Chen, Fig. 7, every 2 scan lines, the sequence changes at least once).

As per claim 13, Choi and Chen et al. teach the display panel of claim 10, wherein a charging sequence of the N data lines charged by each multiplexing circuit which is electrically connected to the N data lines repeats once every (AN|N + 1) scan lines (Chen, Fig. 7, the sequence repeats every 6 lines, i.e., 3|3).

As per claim 14, Choi and Chen et al teach the display panel of claim 10, after charging the N data lines electrically connected to each multiplexing circuit by the multiplexing circuit, further comprising: sending, by a scan driving circuit, a scan signal to each of the plurality of scan lines and controlling sub-pixels electrically connected to each of the plurality of scan lines to be charged (Choi, Fig. 4, paragraphs 57-59, scan line n is enabled after a prior data period).

As per claim 15, Choi and Chen et al. teach a display device, comprising: a display panel and a driving chip; wherein the driving chip is electrically connected to the display panel, and the display panel is the display panel of claim 10 (Choi, Fig. 2, although a driving chip is not explicitly described, Official Notice is taken that the driving components of display panels are implemented as driving chips for the purpose of increased modularity and ease of manufacturability).

claim 16, Choi and Chen et al. teach the display device of claim 15, wherein i is an odd number and j is an even number (Chen, Fig. 7, the ith line is the 1st scan line and the jth line is the 6th scan line).

	As per claim 17, Choi and Chen et al. teach the display device of claim 15, wherein a charging sequence of the N data lines charged by each multiplexing circuit which is electrically connected to the N data lines changes once every k scan lines, and k is an integer larger than 1 (Chen, Fig. 7, every 2 scan lines, the sequence changes at least once, i.e., not only once but twice).

	As per claim 18, Choi and Chen et al. teach the display device of claim 15, wherein a charging sequence of the N data lines charged by each multiplexing circuit which is electrically connected to the N data lines repeats once every (AN|N +1) scan lines (Chen, Fig. 7, the sequence repeats every 6 lines, i.e., 3|3).

	As per claim 19, Choi and Chen et al teach the display device of claim 15, after charging the N data lines electrically connected to each multiplexing circuit by the multiplexing circuit, further comprising: sending, by a scan driving circuit, a scan signal to each of the plurality of scan lines and controlling sub-pixels electrically connected to each of the plurality of scan lines to be charged (Choi, Fig. 4, paragraphs 57-59, scan line n is enabled after a prior data period).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0242016 to Choi; in view of US CN108648681 to Choi; further in view of US 2020/0105178 to Han et al.

claim 9, Han and Choi et al. teach the driving method of claim 1.
Choi and Chen et al. do not teach within another frame adjacent to the one frame, charging, by each multiplexing circuit, in the charging period of sub-pixels electrically connected to the ith scan line, the N data lines electrically connected to the multiplexing circuit in the charging sequence of the second preset sequence; and charging, by each multiplexing circuit, in the charging period of sub-pixels electrically connected to the jth scan line, the N data lines electrically connected to the multiplexing circuit in the charging sequence of the first preset sequence.
Han et al. teach within another frame adjacent to the one frame, charging, by each multiplexing circuit, in the charging period of sub-pixels electrically connected to the ith scan line, the N data lines electrically connected to the multiplexing circuit in the charging sequence of the second preset sequence; and charging, by each multiplexing circuit, in the charging period of sub-pixels electrically connected to the jth scan line, the N data lines electrically connected to the multiplexing circuit in the charging sequence of the first preset sequence (Fig. 8, the pattern reverses every frame).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694